The plaintiff, a woman of seventy-five years of age, was passing out of the postroffiee, in Troy, through a revolving door. At the same time a messenger boy of the defendant, on the defendant’s business, was entering through the same door. The evidence is such that the jury could have found that the messenger boy pushed the door with such violence as to throw the plaintiff from her feet and down the steps outside the building. Judgment and order affirmed, with costs. Rhodes, McNamee and Bliss, JJ., concur; Hill, P, J., and Heffernan, J., dissent.